DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, line 5: The claim recites a housing member "for enclosing" retractable reels, and then later recites elements related to the reels, which makes it unclear if the retractable reels are positively included within the scope of the claim.  Examiner suggests deleting "for" so as to recite "a housing member 
 	Claim 11: "the plurality of label designations identifying a non-chest cavity region" lacks proper antecedent basis in the claims due to the dependency from claim 8.  It appears that claim 11 should depend from claim 10 instead of claim 8, and will be interpreted as so for examination purposes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfer (US 5,813,979) in view of Graham (US 3,757,778) and Biche (US 4,202,351).

    PNG
    media_image1.png
    652
    461
    media_image1.png
    Greyscale

 	Regarding claim 1, Wolfer discloses substantially the same invention as claimed, including an EKG lead device (Figures 2 and 3 attached above for quick reference) comprising a plurality of leads including chest and non-chest (i.e. extremity) leads as recited (Figure 1), and a housing member 
 	Further regarding claim 1, Wolfer does not disclose labeling on the housing as recited.  However, Graham teaches a plurality of label designations on a top surface of an ECG hub member (Col. 3, lines 33-38; Figure 1), in order to aid in proper lead identification.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wolfer as taught by Graham to include a plurality of label designations on the housing member as recited, in order to aid in proper lead identification.
 	Further regarding claim 1, Wolfer or Graham do not disclose labeling on the leads as recited.  However, Biche teaches a plurality of label designation tags on the distal ends of ECG leads (abstract; Figures 7, 9; Col. 1, lines 32-53), in order to aid in proper lead identification.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wolfer and Graham as taught by Biche to include lead labels as recited, in order to aid in proper lead identification.  The lead labels would correspond to the label designations on the housing member.
 	Further regarding claim 1, and claim 4, Wolfer or Biche do not disclose a lead placement visual aid.  However, Graham further teaches a lead placement visual aid integrated on a housing member including an anatomical image of a chest cavity (Figure 1) and color coordinated label designations (Col. 3, lines 33-38: labels can additionally include color-coding), in order to aid in proper lead placement.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wolfer and Graham and Biche as further taught by Graham to include a lead placement visual aid as recited, in order to aid in proper lead placement.

 	Regarding claims 2-3, Wolfer discloses each lead is extendible from and retractable into the housing member (abstract; Figure 2).
 	Regarding claim 9, Wolfer discloses a plug for mating for an EKG machine as recited (Figure 1: 8, 18).
 	Regarding claims 10-11, Wolfer discloses non-chest (i.e. extremity) leads (Figure 1), as does Graham (Figure 10, and as such, the combination with Graham includes RA, RL, LA, and LL lead label designations.
 	
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfer (US 5,813,979) and Graham (US 3,757,778) and Biche (US 4,202,351) in view of Christensson (US 5,624,281).
 	Regarding claims 5, 7, Wolfer or Graham or Biche do not disclose the structural details of the distal lead to electrode connection.  However, Christensson teaches an ECG lead commonly includes a distal metal rod (Figure 3: 78) attached to clips (Figures 1-2), in order to attach to a common ECG electrode (Col. 1, lines 9-35).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wolfer and Graham and Biche as taught by Christensson to include a metal rod and clip as recited, in order to attach to a common ECG electrode.  
 	Regarding claim 6, Wolfer discloses a stopper at a distal end of each lead prior to the distal electrical connection to the electrode (Col. 5, lines 62-67).  Additionally, the clip structure as modified by Christensson would also serve as a distal stopper prior to the distal metal rod.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfer (US 5,813,979) and Graham (US 3,757,778) and Biche (US 4,202,351) in view of Jones (US 4,637,749).
 	Regarding claim 8, Wolfer or Graham or Biche do not disclose clip holes as recited.  However, Jones teaches a housing including a pair of clip holes for attaching a device to an EKG machine (Figures 1-2), in order to mechanically connect the device modules for better organization in use.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wolfer and Graham and Biche as taught by Jones to include clip holes as recited, in order to mechanically connect the device modules for better organization in use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Avevor (US 2006/0286861), Clay (US 2021/0007624), Malone (US 3,821,496), Lomanto (US 6,205,355) also show retractable ECG leads.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792